ORDERED that the cross-petition for certification is granted limited to the following issues: 1) whether N.J.S.A. 2C:16-1(a)(3) chills expression and/or violates due process; 2) whether the Appellate Division impermissibly applied the canon of constitutional avoidance to save N.J.S.A 2C:16-1(a)(3) from invalidation; 3) assuming the Appellate Division was correct in interpreting N.J.S.A. 2C:16-1(a)(3) to require a showing of intent on the part of the actor, whether defendant is entitled as a matter of law to a dismissal of the bias charges on account of double jeopardy; and 4) whether a laugh can constitute a “benefit” within the meaning of N.J.S.A. 2C:20-2(a).